Citation Nr: 0431866	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for musculoskeletal 
disability (other than bicipital tendonitis of the right 
shoulder and degenerative disc disease of the cervical 
spine), to include as a qualifying chronic disability due to 
service in the Persian Gulf War.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from June to November 1976 
and from September 1977 to May 1995.  She served in the 
Southwest Asia Theater of Operations from January 5 to 
February 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a 
musculoskeletal condition with degenerative joint disease.  
Following the veteran's move to Georgia, jurisdiction of the 
claim was assumed by the RO in Atlanta.  A rating decision 
dated in March 1998 classified the issue as service 
connection for a musculoskeletal condition (to exclude right 
bicipital tendonitis) due to an undiagnosed illness but 
denied entitlement to that benefit.  The Board remanded the 
claim to the RO in September 1999 for further development.  
In January 2003, the veteran appeared and testified via 
videoconference transmission before C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102 (West 2002).  In April 2003, 
the Board remanded the case to the RO for non-compliance with 
its previous remand directives.  

In a rating decision dated August 2004, the RO granted 
service connection for degenerative disc disease of the 
cervical spine.  The Board has rephrased the issue on the 
title page to better reflect the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran claims entitlement to service connection for 
musculoskeletal disability involving the back, hips, hands 
and knees which she claims first manifested in service.  She 
testified in April 2003 that a sports medicine doctor who 
told her that she should be checked for fibromyalgia.  Her 
service medical records document evaluations for episodic 
pain and swelling of the knees and hands as well as pain of 
the lower back.  Her assessments included retropatellar pain 
syndrome (RPPS), spina bifida occulta at S1 and probable 
lumbar disc disease syndrome.  A bone scan conducted in 
February 1988 noted irregularities of the mid lumbar spine, 
the right navicular bone, and the patellae, tibial tubercles 
and calanei.  Post-service, her radiologic examinations of 
these joints have been negative with assessments that have 
included de Quervains' disease, reflex sympathetic dystrophy 
(RSD), and sprains of the knees and lumbosacral spine.

In April 2003, the Board remanded the claim to the RO in 
order to obtain VA examination to determine the nature and 
etiology of the veteran's musculoskeletal disability, to 
include whether she manifested a qualifying chronic 
disability attributable to her service in the Persian Gulf 
War.  See 38 U.S.C.A. § 1117(a)(2) (West 2002).  The 
examination report obtained, dated June 2004, did not discuss 
the nature and etiology of the veteran's lumbosacral spine, 
bilateral hip and bilateral hand complaints.  Furthermore, 
the examination report does not discuss any of the documented 
service medical complaints and findings, such as the abnormal 
bone scan results and assessment of retropatellar pain 
syndrome, in arriving at the conclusion that the veteran's 
current knee pain is not related to service.  It is unclear 
from the examination report whether the examiner considered a 
possible diagnosis of a qualifying chronic disability such as 
fibromyalgia.  As such, the Board finds the June 2004 
examination report to be inadequate for rating purposes and 
non-compliant with the Board's April 2003 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand 
orders are not complied with, the Board errs in failing to 
insure compliance).  Accordingly, the case is REMANDED to the 
RO via the AMC for the following action:

1. The RO should contact the veteran and request that 
she identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care 
providers who have treated her for musculoskeletal 
disability since February 2004.  She should further 
be advised to submit all evidence and/or information 
in her possession which she believes may be relevant 
to her claim on appeal, to include any competent 
evidence that she currently manifests fibromyalgia.

2.  The RO should obtain the veteran's complete VA 
clinic records since July 2004.

3.  Following completion of the above, the veteran 
should be afforded a VA examination by a physician 
with appropriate expertise to determine the nature 
and extent of any current musculoskeletal disability 
(other than bicipital tendonitis of the right 
shoulder and degenerative disc disease of the 
cervical spine).  All indicated studies should be 
performed, and all manifestations of current 
disability should be described in detail.  The 
examiner is requested to review the claims file and 
provide an opinion as to whether it is at least as 
likely as not (50 percent probability) that any 
current musculoskeletal disability of the lumbar 
spine, hips, knees and/or hands is attributable to 
the complaints and findings noted in service or 
constitutes a qualifying chronic disability 
attributable to the veteran's service in the Persian 
Gulf War in 1991 such as fibromyalgia.  In so doing, 
the examiner should thoroughly review and discuss in 
the examination report service medical records 
evidence indicating abnormal bone scan results in 
1988 and assessments of retropatellar pain syndrome, 
spina bifida occulta at S1 and probable lumbar disc 
disease syndrome.  If a congenital/developmental 
disorder is present, the examiner should provide 
opinion as to whether such disorder (1) clearly and 
unmistakably pre-existed service and (2) is it clear 
and unmistakable that such disability did not undergo 
a permanent increase in severity in service that was 
beyond the natural progress of the disorder?  The 
claims folder should be provided to the examiner 
prior to examination.

4.  The RO must also review the claims file and 
ensure that all notification and development action 
required by 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and 38 C.F.R. § 3.159(b) are satisfied.

5.  Following completion to the extent possible of 
the requested development and any further indicated 
development, the RO should readjudicate the claim for 
service connection for musculoskeletal disability, to 
include as a qualifying chronic disability due to 
service in the Persian Gulf War.  If the benefit 
sought on appeal is not granted to the satisfaction 
of the veteran, a supplemental statement of the case 
should be issued and the veteran and her 
representative provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


